—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered September 8,1994, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.